Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, 17-20, drawn to {providing emergency services to a person or property experiencing an emergency, comprising: updating an automatic location identification (ALI) database content-specified text field in an ALI database record that includes a calling number field with a calling number of a communication device, wherein the updating step comprises adding alphanumeric characters indicative of the nature of the emergency to the content-specified text field}, classified in 455/404.01.
II. Claims 13-17, drawn to {receiving an alphanumeric characters string in a content-specified text field on an emergency services call interface on a PSAP terminal, wherein the alphanumeric characters string includes an alphanumeric code; launching an emergency services website on an internet-connected computer having a display; and entering the alphanumeric code in an interface of the emergency services website to access information selected from at least one of service provider credentials, information identifying the person experiencing the emergency, real time physiologic data for the person experiencing the emergency, medical records for the person experiencing the emergency, a treatment facility name, a treatment facility type, a service provider phone number, a level of care, and a videoconference link on the display}, classified in 379/52.
The inventions are independent or distinct, each from the other because:
During a telephone conversation with Steve Hansen on 8/19/2022 a provisional election was made with traverse to prosecute the invention of group 1, claims 1-12, 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20190318827) in view of Petite (US 20160192160).
Regarding claim 1, Chiu teaches, a method of providing emergency services to a person or property experiencing an emergency (Paragraph 2), comprising: 
updating an automatic location identification (ALI) database content-specified text field in an ALI database record that includes a calling number field with a calling number of a communication device (Paragraph 5, 24, 36).
Chiu does not teach wherein the updating step comprises adding alphanumeric characters indicative of the nature of the emergency to the content-specified text field.
Petite in the same art of endeavor teaches transmitting an emergency message (abstract), adding alphanumeric characters indicative of the nature of the emergency to the content-specified text field (Paragraph 108, 111).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Chiu with Petite in order to provide easy and fast way to indicate type of emergency.
Regarding claim 7, Chiu in view of Petite teaches, wherein the alphanumeric characters indicative of the nature of an emergency comprise an alphanumeric code that encodes at least one of service provider credentials, patient medical data, a videoconference web link, personnel on site identities, disaster information, and hazards (Petite: Paragraph 52).
Regarding claim 12, Chiu in view of Petite teaches, wherein the content-specified text field is a caller name field (Chiu: Paragraph 44).
Regarding claim 17, system comprising: at least one emergency services server, the at least one emergency services server comprising at least one processor and at least one non-transitory computer readable memory having computer executable instructions stored thereon, wherein when executed by the at least one processor, the computer executable instructions perform the following steps: receiving an alphanumeric characters string indicative of a content of a content-specified ALI database text field and a nature of the emergency, wherein the content of the content- specified ALI database text field is not the nature of the emergency; and updating the content-specified ALI database field in an ALI database record that includes a calling number field for a communication device with the alphanumeric characters string indicative of the content of the content-specified ALI database field and the nature of the emergency, such that when a call is placed by entering emergency services number into the communication device, a public safety answering point (PSAP) receiving the call can display the updated ALI database content-specified text field on a PSAP 911 terminal (see claim 1 rejection and Paragraph 37 of Chiu teaches displaying the Ali to the PSAP).
Regarding claim 19, Chiu in view of Petite wherein the at least one emergency services server is operatively connected to at least one of a service provider credential database and a medical records database (Chiu: Paragraph 86).
Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20190318827) in view of Petite (US 20160192160) in view of Martin “Rapid SOS” (US 20200059776).
Regarding claim 2, Chiu in view of Petite teaches, wherein the alphanumeric characters indicative of the nature of an emergency.
Chiu in view of Petite does not teach nature of an emergency indicate at least one of a medical condition, a medical test result, a medical diagnosis, a medical professional, a medical facility, a type of medical response, a level of care, a direction to a first responder, and a web address.
Martin “Rapid SOS” in the same art of endeavor teaches the above (Paragraph 17, 45, 53, 144, Fig. 15).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Chiu with Petite with Martin “Rapid SOS” in order to improve the system and provide more information that benefit the emergency situation.
Regarding claim 3, Chiu in view of Petite teaches, the person's GPS and two tower mobile phone /computer location from the person's communication device are queried to obtain returned GPS and two tower mobile phone/computer location values, and the returned GPS and two tower mobile phone/computer location values are sent from the communication device to a medical services provider requesting emergency medical services for the person to assist in verifying the location of the person experiencing the emergency (Chiu: Paragraph 32).
Chiu in view of Petite does not teach where a unique link is sent to a communication device of the person experiencing the emergency, whereby when the unique link is activated, obtain the GPS location of the user.
Martin “Rapid SOS” in the same art of endeavor teaches the above (Paragraph 17, 144, Fig. 15).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Chiu with Petite with Martin “Rapid SOS” in order to improve the system and provide more information that benefit the emergency situation. 
Regarding claim 4, Chiu in view of Petite in view of Martin teaches, querying a database of photos and media using the returned GPS and two tower mobile phone/computer location values to obtain returned photo and media data, and updating the content-specified ALI database text field based on the returned photo and media data or updating a content of at least one job file web page based on the returned photo and media data (Chiu: Paragraph 34, 37, 36 and Martin: 141). 
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20190318827) in view of Petite (US 20160192160) in view of Martin “Rapid SOS” (US 20200059776) in view of Lorsch (US 20130138458).
Regarding claim 5, Chiu in view of Petite in view of Martin teaches web address (Martin: Paragraph 17, 144).
Chiu in view of Petite in view of Martin teach wherein the web address is a link to a video conference session. 
Lorsch teaches in an emergency situation, provide link to a video conference session (Paragraph 136).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Chiu with Petite with Lorsch in order to improve the system and provide easy, fast and quick way to establish communication.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20190318827) in view of Petite (US 20160192160) in view of Martin (US 20190174289).
Regarding claim 6, Chiu in view of Petite teaches, entering an emergency services number into the communication device, thereby placing a call to a public safety access point (PSAP) having at least one terminal operatively connected to the automatic location identification database (Chiu: Paragraph 94).
Chiu in view of Petite teach display the contents of the caller name field from the automatic location identification database record.
Martin in the same art of endeavor teaches display the contents of the caller name field from the automatic location identification database record (see Fig. 6A, 7A).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Chiu with Petite with Martin in order to improve the system and provide more information that benefit the emergency situation.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20190318827) in view of Petite (US 20160192160) in view of Martin et al (US 20190174289) in view of Frederiks (US 8,630680).

Regarding claim 8, Chiu in view of Petite teaches, the claimed method. 
Chiu in view of Petite does not teach storing data indicating whether content related to an emergency was delivered during a handoff in a corresponding database record field, wherein the database record further comprises a field describing the content related to the emergency and a field comprising data indicating whether an emergency services outcome was achieved.
Martin et al in the same art of endeavor teaches, wherein the database record further comprises a field describing the content related to the emergency and a field comprising data indicating whether an emergency services outcome was achieved (Fig. 6A).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Chiu with Petite with Martin et al in order to improve the system and provide more information about the emergency situation.
 Frederiks teaches indicating whether content related to an emergency was delivered during a handoff (see claim 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Chiu with Petite with Martin et al with Frederiks in order to improve the system and ensure the reliability of the information.
Regarding claim 11, Chiu in view of Petite in view of Martin in view of Frederiks teaches, wherein the emergency services outcome is selected from the group consisting of delays in providing care, arrival at an appropriate destination facility, arrival of an appropriate level and type of first responder on site, patient death, assault on first responders, and delays in forced entry (Martin: Fig. 6A).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20190318827) in view of Petite (US 20160192160) in view of Agarwal (US 20030012344).

Regarding claim 18, Chiu in view of Petite teaches, wherein when executed by the at least one processor, the computer executable instructions further perform the following steps: receiving at least one of a services provider identifier, a treatment facility name, a treatment facility name, a treatment facility type, a service provider phone number, level of care, and an identifier of a person experiencing the emergency (Chiu: Paragraph 24); 
generating a job code that corresponds to the emergency (Paragraph 24); 
Chiu in view of Petite does not teach teaches generating at least one job file web page corresponding to the job code, wherein the at least one job file web page displays at least one of information identifying the person experiencing the emergency, real time physiologic data for the person experiencing the emergency, medical records for the person experiencing the emergency, a treatment facility name, a treatment facility type, service provider information, on-site personnel names, disaster information, hazard information, a level of care, and a videoconference link.
Agarwal teaches displaying information related to the user (Paragraph 53).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Chiu with Petite with Agarwal in order to improve the system and provide more information.

Claims also can be rejected as follow:
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20190174289) in view of Petite (US 20160192160).
Regarding claim 1, Martin teaches, a method of providing emergency services to a person or property experiencing an emergency (abstract), comprising: 
updating an automatic location identification (ALI) database content-specified text field in an ALI database record that includes a calling number field with a calling number of a communication device (Paragraph 5-7, 13, 82, 84-85, 157, 180), 
Martin teaches update type of emergency (Paragraph 13, 34, 82, 157, 245, also see Fig. 7A-7B, 10 and Paragraph 29, fire or fall in the emergency type).
Martin does not teach wherein the updating step comprises adding alphanumeric characters indicative of the nature of the emergency to the content-specified text field.
Petite in the same art of endeavor teaches transmitting an emergency message (abstract), adding alphanumeric characters indicative of the nature of the emergency to the content-specified text field (Paragraph 108, 111).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Martin with Petite in order to provide easy and fast way to indicate type of emergency.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20190174289) in view of Petite (US 20160192160) in view of Martin et al “RapidSoS” (US 20200059776).
Regarding claim 2, Martin in view of Petite teaches, wherein the alphanumeric characters indicative of the nature of an emergency (Martin: Paragraph 13).
Martin in view of Petite does not teach indicate at least one of a medical condition, a medical test result, a medical diagnosis, a medical professional, a medical facility, a type of medical response, a level of care, a direction to a first responder, and a web address.
Martin et al “RapidSoS” in the same art of endeavor teaches the above (Paragraph 17, 45, 53, 144).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Martin with Petite with Martin et al “RapidSoS” in order to improve the system and better serve during the emergency situation.
Allowable Subject Matter
Claims 9-10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652